Name: 2006/315/EC: Commission Decision of 28 April 2006 on the eligibility of expenditure to be incurred by certain Member States in 2006 for the collection and management of the data needed to conduct the common fisheries policy (notified under document number C(2006) 1704)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  economic geography;  EU finance;  fisheries;  accounting
 Date Published: 2007-05-08; 2006-04-29

 29.4.2006 EN Official Journal of the European Union L 116/68 COMMISSION DECISION of 28 April 2006 on the eligibility of expenditure to be incurred by certain Member States in 2006 for the collection and management of the data needed to conduct the common fisheries policy (notified under document number C(2006) 1704) (Only the Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovenian, Spanish and Swedish texts are authentic) (2006/315/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2000/439/EC of 29 June 2000 on a financial contribution from the Community towards the expenditure incurred by Member States in collecting data and for financing studies and pilot projects for carrying out the common fisheries policy (1), and in particular Article 4(3) thereof, Whereas: (1) Decision 2000/439/EC lays down the conditions whereby the Member States may receive a contribution from the Community for expenditure incurred in their national programmes as provided for in Council Regulation (EC) No 1543/2000 of 29 June 2000 establishing a Community framework for the collection and management of the data needed to conduct the common fisheries policy (2). Under that decision the Commission, on the basis of the information provided by the Member States, decides each year on the eligibility of the expenditure forecast by the Member States and on the amount of the financial assistance from the Community. (2) The Commission has received the annual submissions of the national programmes from Belgium, Denmark, Germany, Estonia, Greece, Spain, France, Ireland, Italy, Cyprus, Latvia, Lithuania, Malta, the Netherlands, Poland, Portugal, Slovenia, Finland, Sweden and the United Kingdom that describe the data they intend to collect between 1 January 2006 and 31 December 2006 pursuant to Regulation (EC) No 1543/2000. They have also submitted applications for a financial contribution for the expenditure referred to in Article 4 of Decision 2000/439/EC. (3) Pursuant to Article 6 of Commission Regulation (EC) No 1639/2001 of 25 July 2001 establishing the minimum and extended Community programmes for the collection of data in the fisheries sector and laying down detailed rules for the application of Council Regulation (EC) No 1543/2000 (3), the Commission has examined Member States' national programmes for 2006 and has assessed the eligibility of the expenditures on the basis of those programmes. A first instalment should be delivered to the Member States concerned in accordance with Article 6(1)(a) of Decision 2000/439/EC on the basis of that assessment. (4) A second instalment is to be forwarded, in 2007, following the transmission and acceptance by the Commission of a financial and technical report of activity detailing the state of completion of the aims set at the time of drawing-up the minimum and extended programmes, in accordance with Article 6(1)(b) of Decision 2000/439/EC and Article 6(2) of Regulation 1639/2001. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 This Decision establishes for 2006 the amount of the eligible expenditure for each Member State and the rates of the Community financial contribution for the collection and management of the data needed to conduct the common fisheries policy. Article 2 Expenditure incurred in collecting and managing of the data needed to conduct the common fisheries policy, as set out in Annex I, shall qualify for a financial contribution from the Community not exceeding 50 % of the eligible expenditure for the minimum programme as provided for in Article 5 of Regulation (EC) No 1543/2000. Article 3 Expenditure incurred in collecting and managing of the data needed to conduct the common fisheries policy, as set out in Annex II, shall qualify for a financial contribution from the Community not exceeding 35 % of the eligible expenditure for the extended programme as provided for in Article 5 of Regulation (EC) No 1543/2000. Article 4 1. The Community shall pay a first instalment of 50 % of the financial contribution from the Community set out in Annexes I and II. 2. A second instalment shall be delivered in 2007, after the reception and approval of a financial and a technical report as provided for in Article 6(1)(b) of Decision 2000/439/EC. Article 5 1. The euro exchange rate used to calculate the amounts eligible under this Decision shall be the rate in force in May 2005. 2. The expenditure declarations and applications for advances in national currency received from the Member States not participating in the third stage of economic and monetary union shall be converted into euro at the rate in force for the month in which those declarations and applications are received by the Commission. Article 6 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 28 April 2006. For the Commission Joe BORG Member of the Commission (1) OJ L 176, 15.7.2000, p. 42. Decision as amended by Decision 2005/703/EC (OJ L 267, 12.10.2005, p. 26). (2) OJ L 176, 15.7.2000, p. 1. (3) OJ L 222, 17.8.2001, p. 53. Regulation as amended by Regulation (EC) No 1581/2004 (OJ L 289, 10.9.2004, p. 6). ANNEX I Minimum programme Member State Eligible expenditure (EUR) Max. Community contribution (EUR) BELGIUM 1 014 257 507 129 DENMARK 4 299 000 2 149 500 GERMANY 2 444 531 1 222 265 ESTONIA 475 988 237 994 GREECE 1 620 845 810 423 SPAIN 6 510 667 3 255 334 FRANCE 6 613 877 3 306 939 IRELAND 4 524 442 2 262 221 ITALY 3 954 825 1 977 413 CYPRUS 589 866 294 933 LATVIA 317 073 158 536 LITHUANIA 122 691 61 346 MALTA 551 845 275 923 NETHERLANDS 3 026 346 1 513 173 POLAND 571 660 285 830 PORTUGAL 2 550 422 1 275 211 SLOVENIA 373 060 186 530 FINLAND 1 247 350 623 675 SWEDEN 2 709 795 1 354 898 UNITED KINGDOM 6 222 481 3 111 241 Total 49 741 021 24 870 511 ANNEX II Extended programme Member State Eligible expenditure (EUR) Max. Community contribution (EUR) BELGIUM DENMARK GERMANY 544 246 190 486 ESTONIA 26 208 9 173 GREECE 215 350 75 373 SPAIN 1 842 106 644 737 FRANCE 339 500 118 825 IRELAND 371 426 129 999 ITALY 560 554 196 194 CYPRUS LATVIA 5 364 1 878 LITHUANIA MALTA NETHERLANDS 435 762 152 517 POLAND 1 316 461 PORTUGAL 443 832 155 241 SLOVENIA FINLAND 257 434 90 102 SWEDEN 81 518 28 531 UNITED KINGDOM 2 134 804 747 181 Total 7 259 420 2 540 798